internal_revenue_service number release date index number ------------------------ ------------------------------------------------ ------------------------------------ -------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-165567-04 date date --------- ------------------- ----------------------------- ------------------------ legend llc ----------------------------------------------------------- owner ------------------------------------------------------------- state a dear ------------- correspondence submitted on behalf of llc requesting rulings under sec_301_9100-3 of the procedure and administration regulations regarding a late entity classification election and sec_1362 of the internal_revenue_code regarding a late s_corporation_election facts the information submitted discloses that llc was organized under the laws of state on a owner intended that llc elect to be classified as a corporation for federal tax purposes effective a however llc failed to file form_8832 entity classification election to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes however llc did not timely file a valid form_2553 election by a small_business_corporation this letter responds to a letter dated date and subsequent owner also intended that llc elect to be treated as an s_corporation effective a sec_301_7701-3 provides that an election made under sec_301 sec_301_7701-3 provides that a business_entity that is not classified as a plr-165567-04 law and analysis corporation under sec_301 b or an eligible_entity may elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association and thus a corporation under sec_301 b or a disregarded_entity separate from its owner sec_301_7701-3 provides in general that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the applicable service_center c i will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a s_corporation sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation’s taxable_year then that corporation will not sec_1362 provides that a small_business_corporation may elect to be an sec_301_9100-2 provides automatic extensions of time for making certain requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-1 through provide the standards the sec_1362 provides that if an election under sec_1362 is made for any based on the facts and representations submitted llc has established that the plr-165567-04 be treated as an s_corporation until the taxable_year following the year in which the s election is made taxable_year after the date prescribed by sec_1362 for making the election for the taxable_year or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat the election as timely made for the taxable_year and sec_1362 shall not apply conclusions requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied consequently llc is granted an extension of time of days from the date of this letter for electing under sec_301_7701-3 to be treated as an association effective a llc must file form_8832 within the extension period with the appropriate service_center with a copy of this letter attached make a timely s_corporation_election and that llc is eligible for relief under sec_1362 accordingly if llc makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 effective a within days following the date of this letter the election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion concerning whether llc is otherwise eligible to be an s_corporation for federal tax purposes sec_301 a provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election sec_6110 of the internal_revenue_code this ruling may not be used or cited as precedent in addition we conclude that llc has established reasonable_cause for failing to this ruling is directed only to the taxpayer requesting it according to plr-165567-04 being forwarded to the taxpayer pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely s heather c maloy associate chief_counsel passthroughs special industries enclosures copies of this letter cc copy for sec_6110 purposes
